DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a range correction unit configured to perform a range correction for compressing a range of luminance in an image signal captured by the image capturing device; a calculation unit configured to calculate a luminance change amount between a luminance value of the captured image on which the range correction is not performed and a luminance value of the compressed image on which the range correction is performed; and a determination unit configured to determine an exposure amount at a time of capturing by the image capturing device such that the luminance change amount is reduced; in combination with other elements of the claim.

Regarding claims 2 - 8, claims 2 – 8 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device; calculating a luminance change amount between a luminance value of the captured image on which the range correction is not performed and a luminance value of the compressed image on which the range correction is performed; and determining and exposure amount at a time of capturing by the image capturing device such that the luminance change among is reduced; in combination with other elements of the claim.

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest performing a range correction for compressing a range of luminance in an image signal captured by the image capturing device; calculating a luminance change amount between a luminance value of the captured image on which the range correction is not performed and a luminance value of the compressed image on which the range correction is not performed; and determining an exposure amount at a time of capturing by the image capturing device such that the luminance change amount is reduced; in combination with other elements of the claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (US Patent No. 2004/0036703) teaches range correction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
05/17/2022Primary Examiner, Art Unit 2696